DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abalos et al. (US 2019/0273866 A1) hereinafter referenced as Abalos.

Regarding claim 1, Abalos discloses 
A method comprising:
monitoring processing requirements (402; fig. 4; [0047]; Energy budget for a camera 120 is received from the power management service 224.) associated with video data from one or more video sources (120 in fig. 1 and 200 in fig. 2); 
monitoring computing resources (power) available at a first video processing location and at least one second video processing location (Power analysis is performed by power analysis model unit 226; fig. 2; [0042]); 
allocating first video processing operations to the first video processing location and second video processing operations to the at least one second video processing location based on the monitored processing requirements and monitored computing resources (412c; fig. 4; [0061]; Some parts of the video are processed locally on camera 121 and some parts of the video are processed remotely at cloud 102. This is based on whether the processing can be performed at the camera based on the energy budget and power; 410; fig. 4; [0056]-[0057]).

Regarding claim 2, Abalos discloses everything claimed as applied above (see claim 1), in addition, Abalos discloses, wherein the one or more video sources comprise one or more cameras (120-1-120-n; fig. 1).

Regarding claim 3, Abalos discloses everything claimed as applied above (see claim 2), in addition, Abalos discloses, wherein the first video processing location (204, 210, 218; fig. 2) is located on the one or more cameras (200; fig. 2; [0056]), and wherein the at least one second video processing location comprises a data center (Cloud 102) accessible to the first video processing location over the internet ([0030], [0059]). 
 
Regarding claim 4, Abalos discloses everything claimed as applied above (see claim 1), in addition, Abalos discloses, further comprising:
monitoring data processing costs in association with the at least one second video processing location ([0060]; The system takes into consideration the ; and
updating the first video processing operations at the first video processing location and the second video processing operations at the second video processing location based on the data processing costs (If the LTE connection is poor, which would reduce the quality of the uploaded video, the camera may instead choose to stick with on-camera analytics and decision making; [0060]; Therefore, in a situation where normally, the video data would be transferred to the second video processing location (cloud 102) for processing, after determining a poor LTE connection, the first video processing location is switched to be used for the processing.).

Regarding claim 5, Abalos discloses everything claimed as applied above (see claim 1), in addition, Abalos discloses, wherein the first video processing location (204, 210, 218; fig. 2) is nearer in physical proximity to the one or more video sources (Processors are on 200; fig. 2) than the at least one second video processing location (Cloud 102; fig. 1). 

Regarding claim 6, Abalos discloses everything claimed as applied above (see claim 1), in addition, Abalos discloses, further comprising:
identifying a video portion of interest using the first video processing operations at the first video processing location (Basic analytics are used to select key areas of the video (human, object, etc.) for uploading to cloud 102 for additional ; and
in response to identifying the video portion of interest, initiating third video processing operations at the at least one second video processing location (Key areas are uploaded to the cloud 102 for additional processing in response to the area selection at the camera; [0061]). 

Regarding claim 7, Abalos discloses everything claimed as applied above (see claim 1), in addition, Abalos discloses, further comprising:
monitoring one or more networking conditions between the first video processing location and the at least one second video processing location ([0060]; The quality of the wireless link is taken into consideration.); and
wherein allocating the first video processing operations to the first video processing location and the second video processing operations to the at least one second video processing location is further based on the one or more networking conditions (In a situation where normally, the video data would be transferred to the second video processing location (cloud 102) for processing, after determining a poor LTE connection, the first video processing location is switched to be used for the processing; [0060]).

Regarding claim 9, Abalos discloses 
A computing apparatus (800; fig. 8; [0082]) comprising:
a storage system (830):
a processing system (810) operatively coupled to the storage system; and
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to ([0085]):
monitor processing requirements (402; fig. 4; [0047]; Energy budget for a camera 120 is received from the power management service 224.) associated with video data from one or more video sources (120 in fig. 1 and 200 in fig. 2); 
monitor computing resources (power) available at a first video processing location and at least one second video processing location (Power analysis is performed by power analysis model unit 226; fig. 2; [0042]); 
allocate first video processing operations to the first video processing location and second video processing operations to the at least one second video processing location based on the monitored processing requirements and monitored computing resources (412c; fig. 4; [0061]; Some parts of the video are processed locally on camera 121 and some parts of the video are processed remotely at cloud 102. This is based on whether the processing can be performed at the camera based on the energy budget and power; 410; fig. 4; [0056]-[0057]).

Regarding claim 10, Abalos discloses everything claimed as applied above (see claim 9), in addition, Abalos discloses, wherein the one or more video sources comprise one or more cameras (120-1-120-n; fig. 1).

Regarding claim 11, Abalos discloses everything claimed as applied above (see claim 10), in addition, Abalos discloses, wherein the first video processing location  is located on the one or more cameras (200; fig. 2; [0056]), and wherein the at least one second video processing location comprises a data center (Cloud 102) accessible to the first video processing location over the internet ([0030], [0059]). 

Regarding claim 12, Abalos discloses everything claimed as applied above (see claim 9), in addition, Abalos discloses, wherein the program instructions further direct the processing system to:
monitor data processing costs in association with the at least one second video processing location ([0060]; The system takes into consideration the energy required to use the wireless link and therefore the cloud 102 for processing.); and
update the first video processing operations at the first video processing location and the second video processing operations at the second video processing location based on the data processing costs (If the LTE connection is poor, which would reduce the quality of the uploaded video, the camera may instead choose to stick with on-camera analytics and decision making; [0060]; Therefore, in a situation where normally, the video data would be transferred to the second video processing location (cloud 102) for processing, after determining a poor LTE connection, the first video processing location is switched to be used for the processing.).

Regarding claim 13, Abalos discloses everything claimed as applied above (see claim 9), in addition, Abalos discloses, wherein the first video processing location  is nearer in physical proximity to the one or more video sources (Processors are on 200; fig. 2) than the at least one second video processing location (Cloud 102; fig. 1). 

Regarding claim 14, Abalos discloses everything claimed as applied above (see claim 9), in addition, Abalos discloses, wherein the program instructions further direct the processing system to:
identify a video portion of interest using the first video processing operations at the first video processing location (Basic analytics are used to select key areas of the video (human, object, etc.) for uploading to cloud 102 for additional processing.  This means that the region of interest is selected at the camera 120 and then sent to the cloud 102 for additional processing; [0060]); and
in response to identifying the video portion of interest, initiate third video processing operations at the at least one second video processing location (Key areas are uploaded to the cloud 102 for additional processing in response to the area selection at the camera; [0061]). 

Regarding claim 15, Abalos discloses everything claimed as applied above (see claim 9), in addition, Abalos discloses, wherein the program instructions further direct the processing system to:
monitor one or more networking conditions between the first video processing location and the at least one second video processing location ([0060]; The quality of the wireless link is taken into consideration.); and
wherein allocating the first video processing operations to the first video processing location and the second video processing operations to the at least one second video processing location is further based on the one or more networking conditions (In a situation where normally, the video data would be transferred to the second video processing location (cloud 102) for processing, after determining a poor LTE connection, the first video processing location is switched to be used for the processing; [0060]).

Regarding claim 17, Abalos discloses 
A system (fig. 1) comprising:
one or more cameras (120-1-120-n; fig. 1)
a management system (Software running the method of fig. 4) configured to:
monitor processing requirements (402; fig. 4; [0047]; Energy budget for a camera 120 is received from the power management service 224.) associated with video data from one or more video sources (120 in fig. 1 and 200 in fig. 2); 
monitor computing resources (power) available at a first video processing location and at least one second video processing location (Power analysis is performed by power analysis model unit 226; fig. 2; [0042]); 
allocate first video processing operations to the first video processing location and second video processing operations to the at least one second video processing location based on the monitored processing requirements and monitored computing resources (412c; fig. 4; [0061]; 

Regarding claim 18, Abalos discloses everything claimed as applied above (see claim 7), in addition, Abalos discloses, wherein the management system is further configured to:
monitor data processing costs in association with the at least one second video processing location ([0060]; The system takes into consideration the energy required to use the wireless link and therefore the cloud 102 for processing.); and
update the first video processing operations at the first video processing location and the second video processing operations at the second video processing location based on the data processing costs (If the LTE connection is poor, which would reduce the quality of the uploaded video, the camera may instead choose to stick with on-camera analytics and decision making; [0060]; Therefore, in a situation where normally, the video data would be transferred to the second video processing location (cloud 102) for processing, after determining a poor LTE connection, the first video processing location is switched to be used for the processing.).

Regarding claim 19, Abalos discloses everything claimed as applied above (see claim 17), in addition, Abalos discloses, wherein the first video processing location  is nearer in physical proximity to the one or more video sources (Processors are on 200; fig. 2) than the at least one second video processing location (Cloud 102; fig. 1). 

Regarding claim 20, Abalos discloses everything claimed as applied above (see claim 17), in addition, Abalos discloses, wherein the management system is further configured to:
identify a video portion of interest using the first video processing operations at the first video processing location (Basic analytics are used to select key areas of the video (human, object, etc.) for uploading to cloud 102 for additional processing.  This means that the region of interest is selected at the camera 120 and then sent to the cloud 102 for additional processing; [0060]); and
in response to identifying the video portion of interest, initiate third video processing operations at the at least one second video processing location (Key areas are uploaded to the cloud 102 for additional processing in response to the area selection at the camera; [0061]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abalos in view of Schanz (US 10,986,301 B1).

Regarding claim 8, Abalos discloses everything claimed as applied above (see claim 7), in addition, Abalos discloses, wherein the one or more networking conditions comprise [connection quality]. 
However, Abalos, fails to explicitly disclose how connection quality is defined.  However, the examiner maintains that it was well known in the art to provide this, as taught by Schanz. 
In a similar field of endeavor, Schanz discloses wherein the one or more networking conditions comprise bandwidth and/or latency (7: 32-37; Video feed may be pre-processed (at camera) or may be processed by cloud processing system based on the available data bandwidth.).
Abalos teaches selecting between two processing locations based on the quality of a network connection.  Schanz teaches selecting between two processing locations based on the bandwith which is a well-known indicator of network connection quality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed indicator of connection quality in Abalos with available bandwidth as in Schanz to achieve the predictable result of selecting between two processing locations based on the quality of a network connection.

wherein the one or more networking conditions comprise [connection quality]. 
However, Abalos, fails to explicitly disclose how connection quality is defined.  However, the examiner maintains that it was well known in the art to provide this, as taught by Schanz. 
In a similar field of endeavor, Schanz discloses wherein the one or more networking conditions comprise bandwidth and/or latency (7: 32-37; Video feed may be pre-processed (at camera) or may be processed by cloud processing system based on the available data bandwidth.).
Abalos teaches selecting between two processing locations based on the quality of a network connection.  Schanz teaches selecting between two processing locations based on the bandwith which is a well-known indicator of network connection quality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed indicator of connection quality in Abalos with available bandwidth as in Schanz to achieve the predictable result of selecting between two processing locations based on the quality of a network connection.

	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Kattepur et al. (US 2018/0276049 A1) teaches allocating computational tasks to different hardware based on the computational time and energy requirements calculated for said tasks (fig. 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	2/12/2022